ACCEPTED
                                                                                                                                                           04-14-00618-CR
                                                                                                                                                FOURTH COURT OF APPEALS
                                                                                                                                                     SAN ANTONIO, TEXAS
                                                                                                                                                       3/4/2015 5:06:37 PM
                                                                                                                                                             KEITH HOTTLE
                                                                                                                                                                    CLERK

                                                    Edward	  F.	  Shaughnessy,	  III	  
                                                            Attorney	  at	  Law	  
                                                             206	  E.	  Locust	  	                                        FILED IN
                                                    San	  Antonio,	  Texas	  78212	                                4th COURT OF APPEALS
                                                            (210)	  212-­‐6700	                                       SAN ANTONIO, TEXAS
                                                   Shaughnessy727@gmail.com	                                          3/4/2015 5:06:37 PM
                                                                         	                                              KEITH E. HOTTLE
                                                                                                                               Clerk
Keith	  Hottle,	  Clerk	  	  
Cout	  of	  Appeals	  
Fourth	  Court	  of	  Appeals	  District	  
Cadena-­‐Reeves	  Justice	  Center	  
300	  Dolorosa,	  Suite	  3200	  
San	  Antonio,	  Texas	  78205	  
	                          	            	        	           	         	        	        March	  4,	  2015	  
	  
Re:	  Court	  of	  Appeals	  Number	  04-­‐14-­‐00618-­‐CR	  
	  	  	  	  	  	  Trial	  Court	  Number:	  14-­‐0698-­‐CR-­‐C	  
	  	  	  	  	  	  Thomas	  Little	  v.	  The	  State	  of	  Texas	  
	  
Dear	  Sir,	  	  
	                          On	  February	  18,	  2015	  this	  court	  entered	  an	  order	  in	  the	  instant	  matter	  in	  which	  
it	  requested	  that	  the	  State/Appellee	  file	  a	  written	  response	  to	  the	  Appellant’s	  Motion	  to	  
Abate	  the	  for	  purposes	  of	  the	  entry	  of	  Findings	  of	  Fact	  and	  Conclusions	  of	  Law	  regarding	  
a	  statement	  of	  the	  accused	  that	  was	  utilized	  during	  the	  course	  of	  the	  trial.	  	  I	  have	  
recently	  been	  made	  aware	  of	  that	  order.	  	  Please	  be	  advised	  that	  the	  State	  of	  Texas	  has	  
no	  objection	  to	  this	  Court	  granting	  the	  Appellant’s	  request	  for	  an	  abatement	  of	  the	  
cause	  for	  the	  limited	  purposes	  of	  the	  entry	  of	  Findings	  of	  Fact	  and	  Conclusions	  of	  Law	  
regarding	  statements	  of	  the	  appellant	  utilized	  at	  trial.	  	  	  
	                          Unless	  the	  Court	  enters	  an	  order	  to	  the	  contrary,	  the	  undersigned	  will	  operate	  
under	  the	  assumption	  that	  the	  time	  requirement	  for	  the	  filing	  of	  the	  State’s	  brief	  will	  be	  
suspended	  pending	  the	  filing	  of	  the	  trial	  court’s	  findings,	  and	  the	  forwarding	  of	  those	  
findings	  to	  this	  Court.	  	  If	  that	  is	  not	  how	  this	  Court	  intends	  to	  proceed,	  please	  contact	  
me	  as	  early	  as	  possible.	  
	  
Sincerely,	  	  
	  
	  
/s/	  Edward	  F.	  Shaughnessy	  
	  
Edward	  F.	  Shaughnessy	  
Attorney	  at	  Law	  
	  
Cc	  Gregory	  Sherwood